 

      Exhibit 10.73

 

 

 

 

MAXXAM SUPPLEMENTAL SAVINGS PLAN

 

(Effective as of January 1, 2006)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: By a consent instrument dated December 31, 2006, MAXXAM Inc. agreed and
consented to the adoption of this Plan by MCO Properties Inc., The Pacific
Lumber Company, Scotia Pacific Company LLC, and Palmas del Mar Properties, Inc.

 

 

 



TABLE OF CONTENTS

Page

 

SECTION I DEFINITIONS

1.1

Account

1.2

Administrative Committee

1.3

Board of Directors

1.4

Code

1.5

Company

1.6

Disability

1.7

Eligible Employees

1.8

Employer

1.9

Key Employee

1.10

Participant

1.11

Plan

1.12

Savings Plan

1.13

Valuation Date

 

SECTION II BENEFITS

2.1

Account Established

2.2

Benefits

2.3

Earnings Credited To Accounts

2.4

Time and Form of Payment of Vested Benefits

2.5

Beneficiary

 

SECTION III LIABILITY FOR PAYMENTS

3.1

In General

3.2

Unfunded Plan

 

SECTION IV ADMINISTRATION

 

SECTION V ADMENDMENT AND TERMINATION

 

SECTION VI MISCELLANEOUS

6.1

No Employment Rights

6.2

Forfeiture for Cause

6.3

Non-Alienation of Benefits

6.4

Binding Effect

6.5

Liability Limited and Indemnification

6.6

Withholding

6.7

Separability

6.8

Captions

6.9

Usage

6.10

Governing Laws



MAXXAM SUPPLEMENTAL SAVINGS PLAN

(Effective as of January 1, 2006)

 

MAXXAM Inc. has established this Supplemental Savings Plan in order to provide
certain participants in the Savings Plan with certain retirement benefits they
would have received under the Savings Plan were it not for the limits on
benefits imposed by section 415(c) and section 401(a)(17) of the Internal
Revenue Code. This Plan is intended to be both an "excess benefit plan" exempt
from all of the provisions applicable to employee pension benefit plans under
the Employee Retirement Income Security Act of 1974, as amended ("ERISA") and,
with respect to certain benefits, a supplemental employee retirement plan that
qualifies as a "top hat" plan exempt from most of the substantive provisions of
ERISA.

 

SECTION I

DEFINITIONS

 

 

For purposes of this Plan, the following terms shall have the meanings set forth
below.

 

1.1          Account. The record of a Participant's accumulated benefit
hereunder that is established pursuant to Section 2.1.

1.2          Administrative Committee. The Administrative Committee appointed
under the Savings Plan.

1.3           Board of Directors.  The Board of Directors or Managers, or other
person, entity or body performing similar functions, of the Company or any
Employer, or committee of such Board of Directors delegated the authority to act
with respect to this Plan.

1.4          Code. The Internal Revenue Code of 1986, as amended from time to
time. References to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder, and any
comparable provision of future law that amends, supplements or supersedes such
provision.

1.5          Company. MAXXAM Inc., a Delaware corporation, and any successor
thereof by merger, consolidation or otherwise.

1.6          Disability. Any medically determinable physical or mental
impairment which prevents a Participant from engaging in any substantial gainful
activity for an Employer, if such condition can be expected to result in death
or can be expected to have a duration of at least 12 months.

1.7          Eligible Employees. Each participant in the Savings Plan shall
automatically be eligible to participate in this Plan for purposes of subsection
2.2.1. Participants in the Savings Plan who also are designated as eligible to
receive supplemental benefits in accordance with subsection 2.2.2 for a year
shall be eligible to participate in this Plan for purposes of subsection 2.2.2.
The Company's Board of Directors can change any such designation for any year by
action taken prior to the last day of such year. Designations by the Company's
Board of



Directors with respect to subsection 2.2.2 shall be in its sole discretion,
without any obligation to treat similarly-situated individuals the same.

1.8          Employer. The Company and any other corporation, partnership or
other entity affiliated with the Company that has adopted this Plan with the
consent of the Company's Board of Directors.

1.9          Key Employee. A "specified employee" within the meaning of section
409A of the Code and applicable regulations thereunder.

1.10       Participant. An Eligible Employee for whom a book-keeping account is
maintained by the Company evidencing an amount owed to such person by his or her
Employer under the Plan.

 

1.11

Plan. This MAXXAM Supplemental Savings Plan.

 

1.12

Savings Plan. The MAXXAM Savings Plan.

1.13       Valuation Date. Each December 31 and such other dates within the
calendar year as the Administrative Committee shall designate from time to time
and with respect to any Participant that has terminated employment, the date of
such termination.

SECTION II

BENEFITS

 

2.1        Account Established. The Company shall establish a memorandum or
book-keeping account on its records for each Participant to evidence the
benefits and earnings accrued under Sections 2.2 and 2.3 by each Participant.

 

2.2

Benefits.

2.2.1    Section 415 Excess Benefits. As of December 31 of each year commencing
with December 31, 2006, each Eligible Employee shall accrue an amount equal to
what he or she would have been allocated under the Savings Plan as Basic
Discretionary Contributions and Transition Contributions for the year but for
the application of the limit imposed by section 415(c) of the Code on the total
amount that could be credited as annual additions to such individual's Savings
Plan account for that year.

2.2.2     Supplemental Benefits. As of December 31 of each year commencing with
December 31, 2006, each Eligible Employee who is designated as eligible for
supplemental benefits under this subsection 2.2.2 for the year shall accrue an
amount equal to the Basic Discretionary Contributions and Transition
Contributions that such Eligible Employee would have been allocated under the
Savings Plan for that year on eligible compensation for the year (as defined in
the Savings Plan but disregarding references to section 401(a)(17) of the Code)
in excess of the compensation limit for that year under section 401(a)(17) of
the Code (but without duplication of any amounts credited to such Participant's
Account pursuant to subsection 2.2.1).



2.3          Earnings Credited To Accounts. Effective as of the close of
business on each Valuation Date, earnings shall be credited to each
Participant's Account for the period since the last Valuation Date in accordance
with uniform rules established by the Administrative Committee using the prime
rate in effect at the end of the month preceding the month containing such
Valuation Date as reported by the Wall Street Journal (the "Prime Rate") or such
other rate as shall be determined by the Company's Board of Directors in its
sole discretion.

2.4          Time and Form of Payment of Vested Benefits. The vested balance of
a Participant's Account shall be paid to or on behalf of the Participant
following his termination of employment in accordance with this Section 2.4.

2.4.1    Vesting. The percentage of a Participant's Account under the Plan that
is vested shall be the same percentage as his account under the Savings Plan as
of the same date.

2.4.2    Time and Form of Payment to Participant. A Participant's vested Account
balance shall be paid to him in a single cash payment on the fifteenth (15th)
day of the month following the month in which he terminates employment with the
Employer, provided, however, if the Participant is a Key Employee and his
termination of employment was not on account of death or Disability, payment
shall be delayed for six months after the date of the Participant's termination
of employment. If payment of a Participant's vested Account balance is delayed
for six months, interest shall be credited to such Participant's vested Account
balance, through the date of expiration of the six-month period, at the rate
that would have applied if payment had not been delayed, and such delayed
payment shall be made fifteen (15) days following expiration of the six-month
waiting period.

2.4.3    Death Benefits. If a Participant dies before receipt of payment from
the Plan, payment of the Participant's vested Account balance shall be made
instead to his beneficiary or beneficiaries (as defined in Section 2.5 below).
Such payment(s) shall be made at the same time and in the same form as payment
would have been made to the Participant, except that if the Participant had been
waiting for payment as a result of the six-month delay applicable to Key
Employees , payment to the beneficiar(y)(ies) shall be made thirty (30) days
after the Participant's death and additional earnings shall cease to be credited
to the Participant's vested Account balance as of the date of the Participant's
death. Notwithstanding the foregoing, if there is a dispute or other uncertainty
regarding a Participant's beneficiary or beneficiaries, such payment(s) shall be
made thirty (30) days after such dispute or uncertainty is fully and finally
resolved.

2.4.4    Payment Grace Period. Any payment made after a specified payment date
provided for herein, but within the applicable grace period permitted by section
409A of the Code, shall be considered payment on the specified payment date for
all purposes under the Plan.

2.5          Beneficiary. The beneficiary or beneficiaries to whom amounts are
payable under this Plan after the death of the Participant shall be the same as
the beneficiary or beneficiaries to whom amounts are payable (in the same
proportions) under the Savings Plan after the death of the Participant.



SECTION III

LIABILITY FOR PAYMENTS

 

3.1          In General. Benefits payable under this Plan shall be the liability
of the Employer that employed the Participant with respect to whom benefits are
payable. If a Participant is entitled to benefits under this Plan attributable
to periods of employment with more than one Employer, the Company shall
determine the apportionment of liability among such Employers, such
apportionment to be determined based upon the aggregate accruals for the
Participant under Sections 2.2 and 2.3 during the Participant's term of
employment with each Employer.

3.2          Unfunded Plan. While this Plan refers to the crediting of amounts
to a Participant's Account from time to time, all Accounts maintained under the
Plan are book-entry, memorandum accounts only, and do not represent an interest
in any trust, fund or specific asset or property. Any obligation of an Employer
to pay benefits hereunder shall be an unsecured promise, and any right to
enforce such obligation shall be solely as a general creditor of the Employer.

SECTION IV

ADMINISTRATION

 

The Administrative Committee shall administer the Plan. The Administrative
Committee shall have full discretionary authority to determine all questions
arising in connection with the Plan, including its interpretation and the
determination of eligibility for benefits, and may adopt procedural rules and
employ and rely upon such legal counsel, actuaries, accountants and agents as it
may deem advisable to assist in the administration of the Plan. Absent manifest
error, the decisions of the Administrative Committee shall be conclusive and
binding on all persons.

 

SECTION V

AMENDMENT AND TERMINATION

 

The Company may waive, modify or amend, in whole or in part, any or all of the
provisions of the Plan, or suspend or terminate the Plan entirely at any time;
provided, that any such waiver, modification, amendment, suspension or
termination is permitted by section 409A of the Code; and further provided that
no such modification, amendment, suspension or termination shall reduce the
benefits accrued by the Participant (including earnings credited to his Account
as of the most recent Valuation Date) up to the date of the modification,
amendment, suspension or termination. Any such action by the Company shall be
binding on all Employers. Any participating Employer (other than the Company)
may withdraw from the Plan by action of its Board of Directors and by giving at
least 20 business days advance written notice to the Company unless the Company
waives such notice or agrees on any shorter period of advance notice. As of the
effective date of such withdrawal, the Plan shall be deemed to be frozen with
respect to the withdrawing Employer, and no additional benefits (including
credited earnings) shall accrue with respect to individuals employed by such
Employer after that date.



SECTION VI

MISCELLANEOUS

 

6.1          No Employment Rights. The establishment of the Plan shall not be
construed as conferring any rights upon any employee or any person for a
continuation of his employment, nor shall it be construed as limiting in any way
the right of any Employer to discharge any employee or to treat him without
regard to the effect which such treatment might have upon him as a Participant
under the Plan.

6.2          Forfeiture for Cause. Notwithstanding any provision of this Plan to
the contrary, if a Participant or former Participant is found guilty (by a court
of competent jurisdiction) of any act of fraud or dishonesty against an
Employer, then all rights which the Participant or his beneficiary may have
under this Plan shall be retroactively forfeited, any obligation of an Employer
to make accruals or payments hereunder shall terminate, any accruals or payments
made hereunder shall be considered null and void, and any such payments shall be
recoverable by the Employer(s).

6.3          Non-Alienation of Benefits. Except as otherwise provided by law, no
benefit, interest, or payment under the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary or involuntary, and no attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same shall be
valid, nor shall any such benefit, interest, or payment be in any way liable for
or subject to the debts, contracts, liabilities, engagements or torts of the
person entitled to such benefit, interest, or payment or be subject to
attachment, garnishment, levy, execution or other legal or equitable process.

6.4          Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of participating Employers and the
heirs, administrators, executors and personal representatives of the
Participant.

6.5          Liability Limited and Indemnification. No member of the
Administrative Committee or of the Board of Directors of an Employer shall be
personally liable for any act or omission done or failed to be done by such
member in the course of administering or otherwise acting with respect to this
Plan, except as provided by law or the in articles of incorporation, bylaws, or
other organizational documents of an Employer. Moreover, each member of the
Administrative Committee and the Board of Directors of each Employer shall be
indemnified to the fullest extent provided for in the applicable Employer's
articles of incorporation, bylaws, or other organizational documents, from any
expense, liability or loss incurred or suffered by any of such persons as a
result of administering or otherwise acting with respect to this Plan.

6.6         Withholding. Benefit payments hereunder shall be subject to
withholding, to the extent required by applicable tax or other laws, or an order
of a court of competent jurisdiction.

6.7          Separability. If any provision of this Plan is held invalid or
unenforceable, to the extent necessary to effectuate the purposes of this Plan,
its invalidity or unenforceability shall not affect any other provisions of the
Plan and the Plan shall be construed and enforced as if such provisions had not
been included therein.



6.8          Captions. Except for the definitions in Section I, the captions
contained herein and the table of contents prefixed hereto are inserted only as
a matter of convenience and for reference, and in no way define, limit, enlarge
or describe the scope or intent of this Plan nor in any way shall affect the
Plan or the construction of any provision thereof.

6.9          Usage. Whenever applicable, the masculine gender, when used in the
Plan, shall include the feminine or neuter gender, and the singular shall
include the plural.

6.10       Governing Laws. The Plan shall be governed by and construed and
administered under the internal laws of the State of Texas (without regard to
any provisions relating to conflict of laws), except to the extent that such
laws are preempted by Federal law.

 

0450PLN6.BLB.DOC

 

 

 